Citation Nr: 0838989	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1991 to 
September 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
is in need of regular aid and attendance, is housebound, or 
has a permanent disability rated at 100 percent.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the veteran's need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. §§ 1521, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
special monthly pension benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a post-remand re-adjudication of the 
veteran's claim, a September 2004 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
the assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because, as is 
determined below, the veteran is not entitled to special 
monthly pension benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, Social Security Administration 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a 
January 2005 letter, the veteran was notified that an 
examination was scheduled on February 14, 2005 with respect 
to this claim.  The veteran failed to appear for the 
scheduled examination.  In a March 2005 letter, the veteran 
was notified that although he failed to appear, if he called 
the RO in the next 30 days another examination would be 
scheduled.  In an April 2005 report of contact, the veteran 
stated that he did not wish to appear for another 
examination.  Accordingly, although the Board remanded to 
obtain an aid and attendance examination and one was not 
obtained, VA's duty to assist has been met.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty 
to assist is not always a one-way street, and that the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  
Moreover, in an original claim, when the veteran fails to 
report for an examination without good cause, the claim shall 
be rated on the evidence of record.  38 C.F.R. § 3.655(b) 
(2008).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Special monthly pension benefits are payable when the veteran 
is in need of regular aid and attendance or has a permanent 
disability rated at 100 percent and has either an additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 U.S.C.A. § 
1521(d)(1), (e); 38 C.F.R. § 3.351(a)-(d).  

Being permanently housebound means the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  Requiring the regular aid and attendance of 
another person occurs when the veteran is blind or nearly 
blind, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance.  38 C.F.R. § 3.351(c).  A factual need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
evidence need only establish that the veteran is so helpless 
as to need regular, rather than constant, aid and attendance.  
Consideration is given to such conditions as:  inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers inherent in his daily environment.  
Bedridden is that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above exist and the particular personal functions 
which the veteran is unable to perform should be considered 
in connection with his condition as a whole.  38 C.F.R. § 
3.352(a).  

A September 2000 rating decision granted nonservice-connected 
pension primarily based on the veteran's schizophrenia, which 
was rated as 70 percent disabling.  Other disabilities 
considered, all rated as noncompensable, included right hand 
fracture, right hand disability, and alcohol and drug abuse.  
The veteran has one service-connected disability of 
cephalgia, rated as 30 percent disabling.  

VA medical records from 1998 through 2004 demonstrate that 
the veteran has participated in multiple short-term inpatient 
psychiatric treatment for paranoid schizophrenia and alcohol 
and drug abuse.  Hypertension was also diagnosed.  Each time 
he was discharged to his own apartment, to a parent's home, 
or to a halfway house.  At the March 2004 Board hearing, the 
veteran testified that he had been hospitalized numerous 
times at VA for alcohol abuse.  He stated he lived alone and 
was able to fix his own meals and take care of himself, 
although not as well as he used to.  He was able to bathe but 
couldn't always take care of his personal needs.  He was able 
to go outside on a regular basis.  In a September 2004 VA 
medical record, an examiner noted the veteran was able to 
conduct his activities of daily living without difficulty.  

The Board finds that the veteran is not entitled to special 
monthly pension benefits.  First, the veteran does not have a 
permanent disability rated at 100 percent and thus does not 
quality for benefits based on being housebound.  38 C.F.R. 
§ 3.351(d).  Second, the veteran is not in need of regular 
aid or attendance of another person.  38 C.F.R. § 3.351(b), 
(c).  The evidence of record shows the veteran is not blind 
and is not in a nursing home, and does not show a factual 
need for aid and attendance.  38 C.F.R. § 3.351(b), (c); 
38 C.F.R. § 3.352(a).  The evidence of record does not 
demonstrate that the veteran requires assistance from others 
for dressing, hygiene, eating, toileting, or protection from 
daily hazards or dangers, and the veteran does not have any 
special prosthetic or orthopedic appliances and is not 
bedridden.  38 C.F.R. § 3.352(a).  The evidence indicates 
that the veteran has lived on his own, with family, or in a 
halfway house and is able to conduct his activities of daily 
living.  Accordingly, without the benefit of a more recent 
examination and findings, special monthly pension benefits 
are not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension benefits for aid and 
attendance and/or housebound status is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


